DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application No. 15/628,189 needs to be updated.  
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,829,788 (hereafter ‘788). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘788 discloses an naerobic digester comprising: a) a covered cylindrical tank; b) an interior wall dividing the cylindrical tank into an undivided ring shaped outer portion and a cylindrical inner portion; and, c) a passageway from the outer portion to the inner portion; d) a set of mixers spaced around the undivided ring shaped outer portion and oriented to direct digestate in one direction around the ring shaped outer portion in an endless loop; e) an inlet for adding a substrate to the ring shaped outer portion, wherein the inlet is located downstream of the passageway by an angular displacement of 60 degrees or less from the passageway.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 12 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buerger (DE 102007005069 A1 – hereafter ‘069).
‘069 discloses a biogas plant (Abstract) that is being interpreted as the anaerobic digester of the instant application and includes the following limitations for claim 1: 
“An anaerobic digester”: The biogas plant is an anaerobic plant and is being interpreted as the anaerobic digester of the instant application ([0002]).  
“a covered cylindrical tank”: ‘069 discloses a cylindrical tank (Fig. 8 and 9; [0012]; [0039]; [0041]) that is covered (Tank 1; cover 5).  
“an interior wall dividing the cylindrical tank into an undivided ring shaped outer portion and a cylindrical inner portion”: ‘069 discloses an interior wall (wall 3, HF – inner compartment, NF – outer compartment; Fig. 8; [0034]) which forms an inner compartment and an outer compartment.  The rings of ‘069 are undivided.  
For claim 2, ‘069 discloses that the rings are connected by a pipeline ([0015]) or pump (pump 8; [0034]) which reads on the passageway of the instant application.
For claim 3, ‘069 discloses that the outer portion is ring shaped (Fig. 1).  
For claim 4, 069 discloses that mixers (mixers 7 and 9; [0034]) that are disposed in the outer ring (ring NF) and direct the flow in the outer ring portion as an endless loop.  
For claim 12, the outer portion of ‘069 would include at least 40% of the volume of the digester (Fig. 8). 
For claim 18, ‘069 discloses that the inner ring is undivided (Fig. 1)
Therefore, ‘069 meets the limitations of claims 1-4, 12 and 18.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buerger (DE 102007005069 A1 – hereafter ‘069) in view of Smith (US 6,592,762 B2 – hereafter ‘762).
For claim 5, ‘069 discloses that overflow ([00441]) can be used to move the contents of the fermenter from one tank to another, but ‘069 does not explicitly disclose that this is a channel through the wall.  
‘762 discloses a system for treating wastewater (Abstract) that for claim 5 includes using a submerged port to move material between the different zones (Fig. 3, ports 44 and 46; col. 7 lines 5-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the conventional ports of ‘762 within ‘069 in order to obtain the predictable result of moving effluent from one zone or fermenter to another.  



Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buerger (DE 102007005069 A1 – hereafter ‘069) in view of Beard (US 5,275,722 A – hereafter ‘722). 
‘069 differs from the instant claim regarding the use of an outlet. 
‘722 discloses a raceway system for treating wastewater (Abstract) that for claim 15 includes an outlet (outlet 19; Fig. 1) that is used to remove material from the digester (col. 3 lines 6-14).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the outlet of ‘722 within ‘069 in order to remove material from the rings.  The suggestion for doing so at the time would have been in order to discharge the material to another unit such as a clarifier (col. 4 lines 1-5).  


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buerger (DE 102007005069 A1 – hereafter ‘069) in view of Smith (US 6,592,762 B2 – hereafter ‘762) and in further view of Burnett et al. (US 2006/0289356 A1 – hereafter ‘356).
For claim 13, ‘069 discloses that overflow ([00441]) can be used to move the contents of the fermenter from one tank to another, but ‘069 does not explicitly disclose that this is a channel through the wall.  
‘762 discloses a system for treating wastewater (Abstract) that for claim 13 includes using a submerged port to move material between the different zones (Fig. 3, ports 44 and 46; col. 7 lines 5-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the conventional ports of ‘762 within ‘069 in order to obtain the predictable result of moving effluent from one zone or fermenter to another.  
While modified ‘069 discloses a first inlet (inlet 22; Fig. 8), modified ‘069 differs regarding the second inlet.  
For claim 13, ‘356 discloses using a second inlet (Fig. 2) for the addition of additives such as sugar ([0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the additional inlet of ‘356 within modified ‘069 in order to maintain the carbon: nitrogen ratio in the tank ([0092]).  It should be noted that the stackable substrate is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buerger (DE 102007005069 A1 – hereafter ‘069) in views of Smith (US 6,592,762 B2 – hereafter ‘762)  and Beard (US 5,275,722 A – hereafter ‘722). 
For claim 16, ‘069 discloses that overflow ([00441]) can be used to move the contents of the fermenter from one tank to another, but ‘069 does not explicitly disclose that this is a channel through the wall.  
‘762 discloses a system for treating wastewater (Abstract) that for claim 16 includes using a submerged port to move material between the different zones (Fig. 3, ports 44 and 46; col. 7 lines 5-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the conventional ports of ‘762 within ‘069 in order to obtain the predictable result of moving effluent from one zone or fermenter to another.  
Modified ‘069 differs from the instant claim regarding the use of an outlet. 
‘722 discloses a raceway system for treating wastewater (Abstract) that for claim 16 includes an outlet (outlet 19; Fig. 1) that is used to remove material from the digester (col. 3 lines 6-14).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the outlet of ‘722 within modified ‘069 in order to remove material from the rings.  The suggestion for doing so at the time would have been in order to discharge the material to another unit such as a clarifier (col. 4 lines 1-5).  
For claim 17, the outlet would be downstream from the inlet in modified ‘069.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theodoulou et al. (US 2014/0329306 A1) discloses an anaerobic digester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799